GRANGER, J.
(dissenting). — I cannot concur in. tbe construction placed upon tbe act of tbe twenty-second general assembly by tbe majority opinion. In tbe case of Coggeshall v. City of Des Moines, cited in that opinion, tbis court held that, because of a failure on tbe part of tbe city council to conform to tbe law in tbe particular of specifying tbe kind and quantity of the material to be used in making tbe pavement, the-contract was void, and, hence, not enforceable. In this-case tbe contract is held valid, and, hence, enforceable, because of tbe act in question. It is not as to the-authority of the legislature to pass an act to legalize-what was adjudged illegal on tbe part of tbe council that I make tbis contention, but it is as to what the-legislature actually did; insisting, as I must, that the-act was never designed to have tbe effect given it by the bolding in tbis. case. To a clear understanding, let-us first look to what tbe council did, in pursuance of tbe-act, to make legal that which was adjudged illegal, and. then test tbe value of validity of such doings by the-act itself. It will be. conceded that, before a valid reassessment or relevy could be made, tbe omission. *21"which, before rendered such acts invalid mu at in some manner be cured. The only act done by the council to cure such omission is the passage of an ordinance— to quote from the majority opinion — “in which all ■of the proceedings previously had in the matter of the paving in question were ratified, adopted and confirmed,” after which a reassessment was.made. The act of the council then was, independent of the legislative act, to ratify, adopt and confirm what was •adjudged to be void. It is now proper to inquire whether or not the act confers on the council any such •authority. I may here say that, if the legislature in question does confer such authority on a city council, it is a practical removal of'all legislative restraints or requirements precedent to the assessment and levy of "taxes for public improvements; for, however wide the departure from legal requirements, however void their acts may be, they have only to pass an ordinance ratifying, adopting and confirming ¡their illegal proceedings, and they thus become legal, and a valid basis for the assessment and levy of taxes. Before such an intent should be imputed to the legislature, because so manifestly against good policy and sound legislative judgment, the act should be free from the doubts in which it is clothed by the majority opinion. It will readily be seen, by reference to the act, that it in no way attempts to change the law as to the requirements or steps to be taken in letting contracts for such improvements; but it does attempt to provide a way by which, when there is an omission, irregularity or non-conformity to the law, the council may correct its action in such respects, — that is, so change it as to conform to the law by doing the acts necessary therefor; and to that end it may aid itself by proper orders and ordinances. There is nothing in the act to in any manner indicate that by its operation any of the requirements in letting such contracts are removed, or that the city council may by orders or ordinances *22remove or avoid sncli requirements; but where they have failed to observe them they may take steps to correct the wrong, — make it conform to the law, not correct or change the law to conform to the illegal acts, which is the only correction made in this case in the particular in which the acts were adjudged illegal. The state of the law under the ruling in this case will.be this: The statute requires that in letting contracts for such improvements the council must “determine in advance the kind and quantity of material to be used in the proposed work,’7 and for a failure to do so the contract is void. Coggeshall v. City of Des Moines, supra. But, after rendering such- acts void by such an omission, it may by an ordinance ratify and confirm the void proceedings, and they become valid. I cannot believe the legislature had in view such a result in the enactment of the law. The fact that in this case, the work had been done before the act was passed, and the omission could not be corrected by complying with the law, may call for legislation to meet such a case; but that fact in no way aids the construction given the law by the majority opinion. We are not to presume the law was designed to meet every emergency. In cases where the omission cannot be corrected by the aids which the law gives, it has no application, and the courts, because of a hardship, have no authority to extend its operation. Further, I do not think the act, barring the third section, has any legalizing force in the proper sense of the term. It contains no language conveying the idea that by its own operation it is to make legal what was before illegal or doubtful, or in any manner to change the effect of existing laws -as to particular facts or conditions. It is merely permissive in allowing a city council to correct its wrongs or mistakes where it can be done, and providing a way therefor. The third section of -the act has a legalizing effect, but its operation is limited to ordinances ‘1 heretofore passed/7 which could not include the ordinance in *23question, because it was not then in existence. From the record it appears that these defendants have profited by the labor and expenditure of the plaintiff or his assignor under a misapprehension of either the facts or the law, and I would gladly welcome and apply any rule of law to give relief, but I do not find such a rule in a proper construction of the act under which it is sought. I think we should reverse the judgment.